OPINION — AG — ** POUNDAGE FEE — COURT CLERK ** THE PROVISIONS OF 62 O.S. 365.1 [62-365.1] TO 62 O.S. 365.6 [62-365.6] [62-365.6] DO NOT APPLY TO THE PAYMENT, BY A CITY, OF THE AMOUNT OF COMPENSATION FOR PROPERTY TAKEN BY SUCH CITY, AS FIXED UNDER THE PROCEDURE PRESCRIBED BY ARTICLE II, SECTION 24 OKLAHOMA CONSTITUTION, 27 O.S. 5 [27-5] [27-5], 66 O.S. 53 [66-53] SET SEQ., AND THAT, IN SUCH INSTANCES LIKE IN INSTANCES WHEREIN A PRIVATE CORPORATION IS THE CONDEMNING PARTY, THE COURT CLERK SHOULD CHARGE, AS PART OF THE COURT COSTS IN SUCH PROCEEDING, THE FEE OF 1% FOR "RECEIVING AND PAYING OUT MONEY IN PURSUANT TO LAW, OR ORDER OF COURT", PRESCRIBED BY 28 O.S. 31 [28-31] IN CONNECTION WITH MONEY RECEIVED FROM THE CITY AND PAID OUT TO THE PROPERTY OWNER OR OWNERS IN PAYMENT OF THE CONDEMNATION AWARD, TO BE COLLECTED AS OTHER COSTS IN SUCH PROCEEDING. (MUNICIPALITY, CONDEMNATION PROCEEDING, HANDLING) CITE: 27 O.S. 5 [27-5], 28 O.S. 31 [28-31], 62 O.S. 365.1 [62-365.1], 66 O.S. 53 [66-53] (JAMES C. HARKIN)